DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 10, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKURA et al.  US 2013/0277008 Al in view of KOMATSU JP 2018132330 A.
 
Re claim 9, ISHIKURA et al.  teach a liquid cooling module (figs 2-3) for removing heat from an information handling system (fig 3, electronic component, heater element), the liquid cooling module including: a cold plate/evaporator (103) configured to transfer heat to a coolant; a radiator/condenser (104, fig 2, radiator) configured to removing heat from the coolant; a pump (101) to circulate the coolant through tubing connecting the cold plate/evaporator and the radiator/condenser; and at least one leak inhibition/detection device (fig 13) configured to surround a joint (1, 2) between the tubing and the cold plate/evaporator or the radiator/condenser, the leak inhibition/detection device including an absorbent material (5), a leak sensor (131, 112, 113),  and an enclosure (fig 10 showing joint assembled and area inside 3, 4 surrounding joint forms an enclosure).   
ISHIKURA et al. fail to explicitly teach details of the sensor.
KOMATSU teach the wherein the leak sensor is an optical sensor that detects a change in optical properties of the absorbent material as a cooling liquid is absorbed (a temperature changes when absorbed, laser beam receives and thus is optical , optical portion 23 receiving part receives different optical variations after the material is absorbed, para 7) to detect leakage.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the sensor as taught by KOMATSU in the ISHIKURA et al. invention in order to advantageously allow for leak detection in a water cooling system.

Re claim 10, ISHIKURA et al.  teach the absorbent material includes a fiber or a polymer (para 89).  
Re claim 14, ISHIKURA et al.  teach wherein the absorbent material is configured to be in direct contact with the joint (figs 8-13).  
Re claim 15, ISHIKURA et al.  teach an apparatus comprising: an absorbent material (5); a leak sensor (131, 112, 113) in contact with the absorbent material, and an enclosure (fig 10 showing joint assembled and area inside 3, 4 surrounding joint forms an enclosure) surrounding the absorbent material, wherein the apparatus is configured to surround a joint (1, 2) between a tubing and a cold plate/evaporator (103, fig 2) or a radiator/condenser of a liquid cooling system (figs 2-3) of an information handling system (fig 3, electronic component, heater element).
ISHIKURA et al. fail to explicitly teach details of the sensor.
KOMATSU teach the wherein the leak sensor is an optical sensor that detects a change in optical properties of the absorbent material as a cooling liquid is absorbed (a temperature changes when absorbed, laser beam receives and thus is optical , optical portion 23 receiving part receives different optical variations after the material is absorbed, para 7) to detect leakage.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the sensor as taught by KOMATSU in the ISHIKURA et al. invention in order to advantageously allow for leak detection in a water cooling system.

Re claim 16, ISHIKURA et al.  teach the absorbent material includes a fiber or a polymer (para 89).  
Re claim 20, ISHIKURA et al.  teach the absorbent material is configured to be in direct contact with the joint (figs 8-13).  
Claims 1-2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKURA et al. US 2013/0277008 Al in view of SHABBIR US 20180341301 A1 and KOMATSU JP 2018132330 A.
	Re claim 1, ISHIKURA et al. teach an information handling system, comprising: a processor (fig 3, electronic component, heater element); and a liquid cooling module thermally coupled to the processor (figs 2-3), the liquid cooling module including: a cold plate/evaporator (103) configured to transfer heat from the processor to a coolant; a radiator/condenser (104, fig 2, radiator) configured to removing heat from the coolant (fig 2); tubing connecting the cold plate/evaporator and the radiator/condenser (fig 2); a pump (101) to circulate the coolant through the tubing; and at least one leak inhibition/detection device (fig 13) positioned to surround a joint (1, 2) between the tubing and the cold plate/evaporator or the radiator/condenser, the leak inhibition/detection device including an absorbent material (5), a leak sensor (131, 112, 113), and an enclosure (fig 10 showing joint assembled and area inside 3, 4 surrounding joint forms an enclosure).  
Although it is well known in the art that an electronic circuit has a processor, ISHIKURA et al. fail to explicitly teach a processor.
SHABBIR teach a processor (figs 1-3 ); and a liquid cooling module thermally coupled to the processor (figs 1-3) to provide an electronic circuit for operation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a processor as taught by SHABBIR in the ISHIKURA et al. invention in order to advantageously allow for an information handling system to be used with CPUs and multiple subsystems.
ISHIKURA et al., as modified, fail to explicitly teach details of the sensor.
KOMATSU teach the wherein the leak sensor is an optical sensor that detects a change in optical properties of the absorbent material as a cooling liquid is absorbed (a temperature changes when absorbed, laser beam receives and thus is optical , optical portion 23 receiving part receives different optical variations after the material is absorbed, para 7) to detect leakage.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the sensor as taught by KOMATSU in the ISHIKURA et al. , as modified, invention in order to advantageously allow for leak detection in a water cooling system.

Re claim 2, ISHIKURA et al. teach the absorbent material includes a fiber or a polymer (para 89).  
Re claim 8, ISHIKURA et al.  teach wherein the absorbent material is configured to be in direct contact with the joint (figs 8-13).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKURA et al. US 2013/0277008 Al in view of SHABBIR US 20180341301 A1 and KOMATSU JP 2018132330 A further in view of Yabuguchi US 20170218096 A1.
Re claim 3, ISHIKURA et al., as modified,  fail to explicitly teach material details.
Yabuguchi teach the fiber includes a natural fiber or a synthetic fiber (para 8) to absorb water (para 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include material details as taught by Yabuguchi in the ISHIKURA et al., as modified,   invention in order to advantageously allow for prevention of further leakage.
 Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the fiber includes a natural fiber or a synthetic fiber for increased water absorption, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKURA et al. US 2013/0277008 Al in view of SHABBIR US 20180341301 A1 and KOMATSU JP 2018132330 A further in view of Hubbard US 20200302352 A1.
Re claim 5, ISHIKURA et al. teach the processor is configured to: receive a signal from the leak sensor (para 21, paras 101-102; para 105-106), however,  ISHIKURA et al., as modified, fail to explicitly teach shut down the system.
Hubbard teach the processor is configured to: receive a signal from the leak sensor; and shut down the system to (para 50) sense and shut down a system when a leak is detected ().
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include shut down the system as taught by Hubbard in the ISHIKURA et al., as modified, invention in order to advantageously allow for shut down to be performed to evaluate potential damage.
 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKURA et al. US 2013/0277008 Al in view of SHABBIR US 20180341301 A1 and KOMATSU JP 2018132330 A further in view of Huang US 20190368832 A1.
Re claim 5, ISHIKURA et al. teach the processor is configured to: receive a signal from the leak sensor (para 21, paras 101-102; para 105-106), however,  ISHIKURA et al., as modified, fail to explicitly teach shut down the system.
Huang teach the processor is configured to: receive a signal from the leak sensor; and shut down the system to generate an alarm upon leakage (para 101).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include shut down the system as taught by Huang in the ISHIKURA et al., as modified, invention in order to advantageously allow for notification and shut down of a system due to leakage.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKURA et al. US 2013/0277008 Al in view of SHABBIR US 20180341301 A1 further in view of Huang US 20190368832 A1  or Hubbard US 20200302352 A1 and KOMATSU JP 2018132330 A and further in view of  Maekawa US 20180275198 A1.
Re claim 6, ISHIKURA et al., as modified,  fail to explicitly teach writing unsaved data from a memory to a storage.
Maekawa teach shutting down the system includes writing unsaved data from a memory to a storage and powering down the information handling system to retain pre shut down data for later recovery (para 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include writing unsaved data from a memory to a storage as taught by Maekawa in the ISHIKURA et al., as modified,  invention in order to advantageously allow for memory saving in case of power shut down.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKURA et al. US 2013/0277008 Al in view of SHABBIR US 20180341301 A1 further in view of Huang US 20190368832 A1  or Hubbard US 20200302352 A1 and KOMATSU JP 2018132330 A and further in view Shiraishi US 20050201177 A1.
Re claim 6, ISHIKURA et al., as modified,  fail to explicitly teach writing unsaved data from a memory to a storage.
Shiraishi teach shutting down the system includes writing unsaved data from a memory to a storage and powering down the information handling system to retain pre shut down data for later recovery (para 25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include writing unsaved data from a memory to a storage as taught by Shiraishi in the ISHIKURA et al., as modified,  invention in order to advantageously allow for memory saving in case of power shut down.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKURA et al. US 2013/0277008 Al in view of SHABBIR US 20180341301 A1 further in view of Huang US 20190368832 A1  or Hubbard US 20200302352 A1 and KOMATSU JP 2018132330 A and further in view of FADELL US 20130173064 A1.
Re claim 7, ISHIKURA et al., as modified,  fail to explicitly teach details of the notification.
FADELL teach the processor is further configured to notify a user of the information handling system after receiving the signal from the leak sensor and prior to shutting down the system (para 131) to alert a user and request a users attention.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the notification as taught by FADELL in the ISHIKURA et al., as modified, invention in order to advantageously allow for shut down with a clear apparent error.
 Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKURA et al. US 2013/0277008 Al and KOMATSU JP 2018132330 A in view of Yabuguchi US 20170218096 A1.
Re claim 11, ISHIKURA et al., as modified,  fail to explicitly teach material details.
Yabuguchi teach the fiber includes a natural fiber or a synthetic fiber (para 8) to absorb water (para 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include material details as taught by Yabuguchi in the ISHIKURA et al., as modified,  invention in order to advantageously allow for prevention of further leakage.
 Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the fiber includes a natural fiber or a synthetic fiber for increased water absorption, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
Re claim 17, ISHIKURA et al., as modified,  fail to explicitly teach material details.
Yabuguchi teach the fiber includes a natural fiber or a synthetic fiber  (para 8) to absorb water (para 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include material details as taught by Yabuguchi in the ISHIKURA et al., as modified,  invention in order to advantageously allow for prevention of further leakage.
 Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the fiber includes a natural fiber or a synthetic fiber for increased water absorption, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKURA et al. US 2013/0277008 Al and KOMATSU JP 2018132330 A further in view of Hubbard US 20200302352 A1.
Re claim 13, ISHIKURA et al. teach a leak is detected (para 21, paras 101-102; para 105-106), however,  ISHIKURA et al., as modified, fail to explicitly teach shut down the system.
Hubbard teach the leak sensor is configured to provide a signal to initiate a shutdown of the information handling system when a leak is detected to (para 50) sense and shut down a system when a leak is detected.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include shut down the system as taught by Hubbard in the ISHIKURA et al. , as modified,  invention in order to advantageously allow for shut down to be performed to evaluate potential damage.
Re claim 19, ISHIKURA et al. teach a leak is detected (para 21, paras 101-102; para 105-106), however,  ISHIKURA et al. , as modified,  fail to explicitly teach shut down the system.
Hubbard teach the leak sensor is configured to provide a signal to initiate a shutdown of the information handling system when a leak is detected to (para 50) sense and shut down a system when a leak is detected.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include shut down the system as taught by Hubbard in the ISHIKURA et al. , as modified, invention in order to advantageously allow for shut down to be performed to evaluate potential damage.
Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKURA et al. US 2013/0277008 Al and KOMATSU JP 2018132330 A further in view of Huang US 20190368832 A1.
Re claim 13, ISHIKURA et al. teach a leak is detected (para 21, paras 101-102; para 105-106), however,  ISHIKURA et al. fail to explicitly teach shut down the system.
Huang teach the leak sensor is configured to provide a signal to initiate a shutdown of the information handling system when a leak is detected to generate an alarm upon leakage (para 101).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include shut down the system as taught by Huang in the ISHIKURA et al. invention in order to advantageously allow for notification and shut down of a system due to leakage.
 
Re claim 19, ISHIKURA et al. teach a leak is detected (para 21, paras 101-102; para 105-106), however,  ISHIKURA et al. fail to explicitly teach shut down the system.
Huang teach the leak sensor is configured to provide a signal to initiate a shutdown of the information handling system when a leak is detected to generate an alarm upon leakage (para 101).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include shut down the system as taught by Huang in the ISHIKURA et al. invention in order to advantageously allow for notification and shut down of a system due to leakage.

Response to Arguments
Applicant's arguments filed 6/16/22   have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues the claims dependent on the independent claim(s) are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim(s) 1, 9 and 15 have been addressed above. Thus, the rejections are proper and remain.  
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210116391 A1 reflects light differently with water on surface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763